internal_revenue_service number release date index no uil tam-103953-00 cc dom fi p b4 control no june internal_revenue_service national_office technical_advice_memorandum district_director name of taxpayer taxpayer’s address taxpayer’s ein years involved taxpayer a company b year c state d separate_account by form_4463 you requested technical_advice in the above captioned case this memorandum responds to your request issue whether company b’s method of determining the amount of the company’s_share and the policyholders’ share for purposes of claiming a dividends received deduction is appropriate under sec_812 of the internal_revenue_code conclusion company b’s method of determining the company’s_share and the policyholders’ share of net_investment_income is an appropriate method under sec_812 facts company b is a stock_life_insurance_company organized in year c under the insurance laws of state d and is a wholly owned subsidiary of taxpayer a company b is the depositor for separate_accounts including separate_account separate_account is a separate_account established by company b in year c pursuant to the insurance laws of state d separate_account was formed for the purpose of segregating assets attributable to the variable portions of contracts from other assets of company b separate_account is registered as a unit_investment_trust under the investment_company act of and meets the definition of separate_account under the federal securities laws in determining the company’s_share of net_investment_income under sec_812 company b uses a methodology based upon the formulas contained in former code sec_801 and regulations thereunder sec_1_801-8 and f substituting net_investment_income under sec_812 for investment_yield the district_director proposes a similar methodology not taking into account the net amount retained as referred to in former sec_801 law sec_805 permits a life_insurance_company to deduct only the life_insurance company’s_share of dividends other than dividends received sec_807 similarly excludes from certain reserves the policyholders’ share of tax-exempt_interest and other tax- favored items that might otherwise yield a double tax_benefit sec_812 provides the rules for determining the company’s_share for purposes of sec_805 and the policyholders’ share for purposes of sec_807 sec_812 defines the company’s_share as the percentage obtained by dividing i the company’s_share of net_investment_income for the taxable_year by ii the net_investment_income for the taxable_year sec_812 defines the policyholders’ share as the excess of percent over the company’s_share percentage sec_812 provides that the company’s_share of net_investment_income equals the excess if any of net_investment_income for the taxable_year over the sum of i policy interest and ii gross investment income’s proportionate share of policyholder dividends for the taxable_year sec_812 defines policy interest as the sum of i required_interest at the greater of the prevailing state assumed rate or the applicable_federal_rate on reserve items described in sec_807 and ii certain other items in a case where neither the prevailing_state_assumed_interest_rate not the applicable_federal_rate is used another appropriate rate must be used for this purpose sec_812 defines net_investment_income a sec_90 percent of gross_investment_income or in the case of gross_investment_income attributable to assets held in a segregated_asset_account under variable_contracts percent of gross_investment_income sec_817 prescribes special accounting rules with respect to variable_contracts based on a segregated_asset_account sec_817 requires a life_insurance_company that issues variable_contracts to account separately for the various income exclusion asset reserve and other liability items properly attributable to those contracts sec_817 provides that with respect to variable_contracts the increases and decreases in the reserves are disregarded for purposes of sec_807 thus deductions due to the variable_contract reserve increases not generated by current taxable_income are disregarded for purposes of computing a company’s taxable_income under sec_817 the basis of each asset in a segregated_asset_account is increased or decreased by the amount of appreciation or depreciation to the extent the reserves are adjusted this adjustment eliminates the corporate level capital_gains_tax with respect to appreciation income of assets held in a segregated_asset_account to the extent that the appreciation income is reflected in reserves for the variable_contracts sec_817 treats the reflection of the investment return and market_value of the segregated_asset_account as an assumed rate of interest for purposes of determining qualification as a life_insurance_company under sec_816 analysis sec_812 contains no definition of required_interest for purposes of computing the company’s_share of net_investment_income company b and the district_director agree that in the case of variable_contracts neither the prevailing state assumed rate nor the applicable_federal_rate is used the issue therefore is what constitutes another appropriate rate for purposes of sec_812 sec_812 was enacted as part of the comprehensive revision of subchapter_l in the committee reports indicate that where provisions of then-existing law were incorporated into the revised provisions the revised provisions are to be interpreted in a manner consistent with prior_law thus in the absence of contrary guidance in the committee reports the regulations rulings and case law may serve as interpretive guides to the new provisions see h_r rep no part 98th cong 2nd sess sen_rep no vol 98th cong 2nd sess moreover with respect to proration congress made it clear that the formula in sec_812 for determining the company’s_share and the policyholders’ share was based generally on the proration formula under prior_law in computing gains or loss from operations conference_report on the deficit_reduction_act_of_1984 98th cong 2d sess report pincite and prior to sec_809 generally defined the policyholders’ share of investment_yield as the percentage obtained by dividing the required_interest by investment_yield sec_809 in turn defined required_interest to mean the sum of the amount of qualified_guaranteed_interest plus the products obtained by multiplying a each rate of interest required or assumed by the taxpayer in calculating the reserves described in prior sec_810 by b the means of the amount of such reserves computed at the rate at the beginning and end of the taxable_year in the case of variable contacts sec_1_801-8 of the regulations provided that the rate of interest assumed for purposes of prior sec_809 -- that is required_interest -- was a rate equal to the current earnings rate1 determined under prior sec_805 and sec_1 of the regulations reduced by the percentage obtained by dividing the amount retained by the taxpayer from gross_investment_income on the segregated assets to the extent the retained amount exceeded the deductions allowable under prior sec_804 which were attributable to prior sec_810 reserves by the mean of those reserves in the present case company b computed the company’s_share of net_investment_income using the formula set forth in prior sec_809 and sec_1_801-8 of the regulations except that company b substituted net_investment_income under sec_812 for investment_yield this substitution was made because net_investment_income under sec_812 replaced investment_yield under prior sec_804 in 1the 1984_act originally provided that the amount of the required_interest for reserves is determined at the prevailing_state_assumed_interest_rate a technical correction in changed sec_812 to provide that a company may use the prevailing state assumed rate or if the prevailing state assumed rate is not used another appropriate rate s rep no 99th cong 2d sess h_r conf_rep no 99th cong 2d sess vol the district_director argues that use of the formula specifically the reduction for amounts retained was distortive in this case in part because company b computed its net_investment_income under sec_812 using a proxy rather than actual expenses and at the same time took into account actual amounts retained under the formula the district_director also argues that a more appropriate rate of interest under sec_812 would be determined with reference to sec_817 moreover at least in one sense the amounts retained by company b were economically more akin to fees than to tax-exempt_interest or dividends received we are not persuaded that the simultaneous use of actual expenses under the proration formula of sec_1_801-8 and a proxy under sec_812 was distortive since these amounts serve different purposes in the calculation nor do we believe that sec_817 which applies only for purposes of determining qualification as a life_insurance_company has greater relevance to sec_812 than does the actual predecessor to that section most importantly we are not at liberty to disregard the plain instruction of congress in that the provisions of subchapter_l as revised are to be interpreted consistent with prior_law to the extent possible in the present case the proration regime was based on that formerly set forth in prior sec_809 and sec_1_801-8 of the regulations we accordingly conclude that company b’s method of determining the amount of the policyholders’ share and the company’s_share was appropriate under sec_812 of the code pursuant to sec_6110 names addresses and taxpayer identification numbers are required to be deleted from the copy of this technical_advice_memorandum that will be open to public inspection a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
